


110 HR 1104 IH: To ensure that foster children are able to use their

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Stark (for
			 himself, Mr. McDermott,
			 Mr. George Miller of California,
			 Ms. Bordallo,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Ms. Woolsey, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To ensure that foster children are able to use their
		  social security and supplemental security income benefits to address their
		  needs and improve their lives.
	
	
		1.Short titleThis Act may be cited as the Foster
			 Children Self-Support Act.
		2.Ban on use of
			 social security or supplemental security income benefits paid to representative
			 payees on behalf of foster children for State costs
			(a)Amendments to
			 title IISection 205(j)(9) of the Social Security Act (42 U.S.C.
			 405(j)(9)) is amended—
				(1)by inserting
			 (A) after (9); and
				(2)by adding at the
			 end the following:
					
						(B)(i)A representative payee
				shall not use any benefits paid to the representative payee pursuant to
				paragraph (1) to reimburse a State for—
								(I)foster care maintenance payments made
				pursuant to section 472, or
								(II)other payments made by a State or
				political subdivision of a State to cover maintenance expenses for an
				individual who is in foster care under the responsibility of the State.
								(ii)A fee charged in accordance with
				paragraph (4)(A)(i) or section 1631(a)(2)(D) shall not be considered a
				maintenance expense for purposes of clause (i) of this subparagraph.
							.
				(b)Amendments to
			 title XVISection 1631(a)(2)(A)(iv) of such Act (42 U.S.C.
			 1383(a)(2)(A)(iv)) is amended—
				(1)by
			 inserting (I) after (iv);
				(2)by adding
			 and at the end; and
				(3)by
			 adding after and below the end the following:
					
						(II)A representative payee of an individual or
				eligible spouse shall not use any benefits paid to the representative payee
				pursuant to clause (ii) of this subparagraph to reimburse a State for—
							(aa)foster care maintenance payments made
				pursuant to section 472; or
							(bb)other payments made by a State or
				political subdivision of a State to cover maintenance expenses for an
				individual who is in foster care under the responsibility of the State.
							(III)A fee charged in accordance with
				subparagraph (D) of this paragraph or section 205(j)(4)(A)(i) shall not be
				considered a maintenance expense for purposes of subclause (II) of this
				clause.
						.
				3.Screening of
			 foster children for eligibility for social security and supplemental security
			 income benefits
			(a)State plan
			 requirementSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (26);
				(2)by
			 striking the period at the end of paragraph (27) and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(28)provides that, not later than the beginning
				of the 1st calendar quarter that begins after the 3-year period that begins
				with the date of the encatment of this paragraph, the State agency referred to
				in paragraph (2) of this subsection shall—
							(A)develop and
				implement procedures to ensure that, within 60 days after the status of a child
				who is in foster care under the responsibility of the State is first reviewed
				pursuant to section 475(5)(B), the child is screened to determine the potential
				eligibility of the child for benefits under title II and for supplemental
				security income benefits under title XVI; and
							(B)if the screening
				results in a determination that the child is potentially eligible for any of
				such benefits—
								(i)provide the child
				with assistance in applying for, and (if necessary) appealing any decisions
				made with respect to, the benefits; and
								(ii)if there is no
				other suitable candidate available, apply to become the representative payee
				for the child with respect to the
				benefits.
								.
				(b)GAO
			 study
				(1)In
			 generalWithin 6 years after the date of the enactment of this
			 Act, the Comptroller General of the United States shall conduct a study to
			 determine whether the States have substantially complied with the amendments
			 made by this section, including specifically whether the States have—
					(A)established successful procedures that
			 screen all foster children under the responsibility of the States for their
			 potential eligibility for benefits under title II of the Social Security Act
			 and for supplemental security income benefits under title XVI of such
			 Act;
					(B)provided all such potentially eligible
			 foster children assistance in applying for, and appealing decisions made with
			 respect to, the benefits; and
					(C)implemented procedures to identify suitable
			 nongovernmental candidates to serve as representative payees for children in
			 foster care with respect to the benefits.
					(2)Report to the
			 CongressWithin 1 year after completing the study required by
			 paragraph (1), the Comptroller General shall submit to the Congress a written
			 report that contains the results of the study.
				4.Notice to
			 attorney or guardian ad litem for foster child of determination to pay social
			 security or supplemental security income benefits to representative
			 payee
			(a)Amendment to
			 title IISection 205(j)(2)(E)(ii) of the Social Security Act (42
			 U.S.C. 405(j)(2)(E)(ii)) is amended by inserting , except that, in the
			 case of an individual who is in foster care under the responsibility of a
			 State, such notice shall also be provided to the attorney or guardian ad litem
			 appointed to represent the individual pursuant to section 106(b)(2)(A)(xiii) of
			 the Child Abuse Prevention and Treatment Act before the period.
			(b)Amendment to
			 title XVISection 1631(a)(2)(B)(xii) of such Act (42 U.S.C.
			 1383(a)(2)(B)(xii) is amended by inserting , except that, in the case of
			 an individual who is in foster care under the responsibility of a State, such
			 notice shall also be provided to the attorney or guardian ad litem appointed to
			 represent the individual pursuant to section 106(b)(2)(A)(xiii) of the Child
			 Abuse Prevention and Treatment Act before the period.
			5.Management of
			 social security and supplemental security income benefits for foster
			 children
			(a)Plan for
			 achieving self-supportSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)), as amended by section 3(a) of this Act, is amended—
				(1)by striking
			 and at the end of paragraph (27);
				(2)by striking the
			 period at the end of paragraph (28) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(29)provides that, with respect to each child
				in foster care under the responsibility of the State who is a recipient of
				benefits under title II or supplemental security income benefits under title
				XVI, the State agency shall develop a plan, developed specifically for the
				child, which is designed to best meet the current and future needs of the
				individual and enable the child to achieve self-support after leaving foster
				care, in accordance with the following:
							(A)(i)The plan shall set forth
				a strategy to conserve benefits not necessary for the immediate needs of the
				child, determined as provided for pursuant to clause (ii) of this subparagraph,
				in a manner that best meets the future needs and educational and employment
				interests of the child.
								(ii)The plan shall provide for a determination
				as to whether the child has immediate needs for which the benefits should be
				used consistent with sections 205(j)(10)(B) and1631(a)(2)(A)(iv)(II).
								(iii)The plan shall provide that, if the child
				ceases to be under the responsibility of the State, any assets set aside under
				the plan shall be conserved and inaccessible to the child, except for a use of
				funds described in item (aa) through (gg) of section 1631(a)(2)(F)(ii)(II) of
				this Act, or for another use approved by the Secretary as being in the best
				interests of the child, until the child attains 18 years of age at which time
				any assets subject to the plan shall be distributed to the child.
								(B)The State agency shall—
								(i)develop and
				implement the plan in collaboration with the child (on an age-appropriate
				basis), the social worker for the child, the person acting as the
				representative payee for the child pursuant to section 205(j) or 1631(a)(2) of
				this Act, and the attorney or guardian ad litem appointed to represent the
				child pursuant to section 106(b)(2)(A)(xiii) of the Child Abuse Prevention and
				Treatment Act; and
								(ii)in
				developing and implementing the plan, make reasonable efforts to seek input
				from the parents and caretakers of the child.
								(C)(i)Within 60 days after the
				status of the child is first reviewed pursuant to section 475(5)(B), the State
				agency shall complete the plan.
								(ii)The State agency shall ensure that
				each subsequent such review of such status shall include consideration of an
				updated version of the plan and a report on the progress made in implementing
				the plan.
								(D)(i)Not later than 30 days
				before the status of the child is first reviewed pursuant to section 475(5)(B)
				of this Act after completion of the plan, the State agency shall provide a copy
				of the plan to the attorney or guardian ad litem appointed to represent the
				child pursuant to section 106(b)(2)(A)(xiii) of the Child Abuse Prevention and
				Treatment Act.
								(ii)Not later than 30 days before each
				subsequent such review, the State agency shall provide an updated copy of the
				plan to the attorney or guardian ad litem so appointed.
								(E)(i)The child may request the plan to be
				modified in a review of the status of the child pursuant to section 475(5)(B),
				in a separate hearing, or in a permanency hearing pursuant to section
				475(5)(C).
								(ii)The plan shall not be treated, in
				any administrative or judicial review proceeding, as meeting the requirements
				of this paragraph with respect to a child unless the plan is determined by the
				reviewer to be the best available means of meeting the current and future needs
				and educational and employment interests of the
				child.
								.
				(b)Provisions
			 relating to representative payees
				(1)Amendments to
			 title IISection 205(j) of such Act (42 U.S.C. 405(j)) (as
			 amended by the preceding provisions of this Act) is amended further—
					(A)by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (9), (10), and (11), repectively;
			 and
					(B)by inserting after
			 paragraph (7) the following new paragraph:
						
							(8)A representative payee shall manage the
				benefits paid to the representative payee under paragraph (1) on behalf of an
				individual who is in foster care under the responsibility of a State, in
				accordance with the plan developed for the child pursuant to section
				471(a)(26).
							.
					(2)Amendment to
			 title XVISection 1631(a)(2) of such Act (42 U.S.C. 1383(a)(2))
			 is amended by adding at the end the following:
					
						(J)A representative payee shall manage
				the benefits paid to the representative payee under subparagraph (A)(ii) of
				this paragraph on behalf of an individual who is in foster care under the
				responsibility of a State, in accordance with the plan developed for the child
				pursuant to section
				471(a)(26).
						.
				(c)Exclusion from
			 resources under the SSI programSection 1613(a) of such Act (42
			 U.S.C. 1382b(a)) is amended—
				(1)by striking
			 and at the end of paragraph (14);
				(2)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (15) the following:
					
						(16)any assets managed on behalf of an eligible
				individual in accordance with a plan developed for the individual pursuant to
				section
				471(a)(26).
						.
				6.Support and
			 maintenance furnished in cash or in kind disregarded in determining income of
			 foster children under the supplemental security income programSection 1612(a)(2)(A) of the Social Security
			 Act (42 U.S.C. 1382a(a)(2)(A)) is amended—
			(1)by striking
			 and at the end of clause (ii); and
			(2)by inserting
			 , and (iv) clause (i) shall not apply in the case of a child who is in
			 foster care under the responsibility of a State before the last
			 seimcolon.
			7.Effective
			 dates
			(a)In
			 generalExcept as provided in
			 subsection (b) of this section, the amendments made by this Act (other than by
			 section 3(a)) shall apply to benefits payable for months beginning after the
			 date of the enactment of this Act.
			(b)State plan
			 requirements relating to plans for achieving self-support
				(1)In
			 generalThe amendments made by section 5(a) of this Act shall
			 take effect on the 1st day of the 1st calendar quarter beginning after the date
			 of the enactment of this Act, and shall apply to payments under part E of title
			 IV of the Social Security Act for calendar quarters beginning after such 1st
			 day.
				(2)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security
			 Act to meet the additional requirements imposed by the amendments
			 made by section 5(a) of this Act, the plan shall not be regarded as failing to
			 meet any of the additional requirements before the 1st day of the 1st calendar
			 quarter beginning after the first regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
				
